Title: To George Washington from Brigadier General John Thomas, 10 July 1775
From: Thomas, John
To: Washington, George

 

Sir
Rexbuy [Roxbury] Camp [Mass.] July the 10th: 1775

A Maister of a vesel that Came out of Boston Saturday Night in order to Take Charge of a vesel at S[t]oneington in Coniticut Loaded with malases to Purseed to New york as he Saith his aquaintance in the Country Infor[m] that he has bin a Suspected Person & I Think it my Duty to forward him to your Exelency for you[r] Exemi[n]ation[.] I am Sir with Respect you[r] mest obeduet Humble Servt

Jno. Thomas

